            Case 3:19-cv-00346-CL     Document 28       Filed 04/16/21    Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION


ROBERT MICHAEL L.,

                 Plaintiff,                                          No. 3:19-cv-00346-CL

       v.                                                            ORDER

COMMISSIONER SOCIAL
SECURITY ADMINISTRATION,

             Defendant.
_______________________________________
AIKEN, District Judge.

       Magistrate Judge Mark D. Clarke has filed a Findings and Recommendation (“F&R”)

recommending that the ALJ’s decision be affirmed and this case dismissed. ECF No. 24. Under

the Federal Magistrates Act, the Court may “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). If a party

files objections to a magistrate judge’s findings and recommendations, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474



Page 1 – ORDER
           Case 3:19-cv-00346-CL        Document 28        Filed 04/16/21     Page 2 of 2




U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”). Although

no review is required in the absence of objections, the Magistrates Act “does not preclude further

review by the district judge[] sua sponte . . . under a de novo or any other standard.” Id. at 154.

The Advisory Committee Notes to Fed. R. Civ. P. 72(b) recommend that “[w]hen no timely

objection is filed,” the court should review the recommendation for “clear error on the face of the

record.”

       In this case, Plaintiff has filed Objections and the Commissioner has filed a Response. ECF

Nos. 26, 27. The Court has reviewed Judge Clarke’s F&R and finds no error. The F&R is therefore

ADOPTED and this case is DISMISSED. Final judgment shall be entered accordingly.

                                            16th day of April 2021.
           It is so ORDERED and DATED this _____



                                                /s/Ann Aiken
                                               ANN AIKEN
                                               United States District Judge




Page 2 – ORDER
